                                                                                                                William C. Baton
SAUL    EWING
 Case 2:19-cv-15678-SDW-LDW                   Document 35 Filed 01/28/20 Page 1 of 3Phone:
                                                                                      PageID:       457
                                                                                           (973) 286-6722
                                                                                                             Fax: (973) 286-6822
ARNSTEIN                                                                                                       wbaton@saul.com

& LEHRLLP                                                                                                         www.saul.com


                                                                                   January 23, 2020

   VIAECF

   The Honorable Cathy L. Waldor, U.S.M.J.
   United States District Court
   Martin Luther King Jr. Fed. Bldg. & U.S. Courthouse
   50 Walnut Street
   Newark, New Jersey 07101

                   Corcept Therapeutics, Inc. v. Sun Pharma Global FZE, et al.
                   Civil Action No. 19-15678 (SDW)(CLW)

   Dear Judge Waldor:

           This firm, together with Quinn Emanuel Urquhart & Sullivan, LLP, represents plaintiff
   Corcept Therapeutics, Inc. ("Corcept") in the above-captioned matter. We write on behalf of all
   parties regarding the case schedule.

           On January 23, 2020, Corcept filed an amended complaint, with Sun's consent, alleging
   infringement of an additional patent, U.S. Patent No. 10,500,216 (the "'216 Patent") (D.I. 33).
   In light of this, the parties have agreed, subject to Your Honor's approval, on the following
   adjustments to the case schedule to incorporate the new patent-in-suit into this case:




                            January 31, 2020                Answer to Complaint ('216 Patent)

                            February 10, 2020               Reply to Counterclaims ('216 Patent)

                            February 10, 2020               Disclosure of Asserted Claims; Initial disclosures
                                                            ('216 Patent)

    January 23, 2020          February 24, 2020             Sun's Invalidity/Noninfringement Contentions

      April 6, 2020              May 6, 2020                Corcept' s Infringement/Validity Contentions

      April 20, 2020             May 20, 2020               Motions to Add New Parties




              One Riverfront Plaza, Suite 1520 • Newark, NJ 07102-5426 • Phone: (973) 286-6700 • Fax: (973) 286-6800

        DELAWARE   FLORIDA ILLINOIS   MARYLAND   MASSACHUSETTS         NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON. DC

                                                  A DELAWARE LIMITED LIABILITY PARTNERSHIP
 Hon. Cathy L. Waldor, U.S.M.J.
Case 2:19-cv-15678-SDW-LDW
 January 23, 2020          Document 35 Filed 01/28/20 Page 2 of 3 PageID: 458
 Page 2




    April 27, 2020            May 27, 2020      Parties exchange proposed terms for construction

       May 11, 2020           June 10, 2020     Parties exchange proposed constructions and
                                                supportive intrinsic and extrinsic evidence

       May 18, 2020           June 17, 2020     Parties exchange intrinsic/extrinsic evidence used to
                                                oppose other sides' construction

       June 15, 2020          July 15, 2020     JCC chart and prehearing statement

       July 13, 2020        August 12, 2020     Complete all Markman fact discovery

   August 10, 2020         September 9, 2020    Motions to Amend Pleadings

   August 24, 2020         September 23, 2020   Opening Markman briefs

  September 21, 2020        October 21, 2020    Complete expert claim construction discovery

   October 28, 2020        November 30, 2020    Responsive Markman Briefs

  November 6, 2020         December 7, 2020     Deadline to propose schedule for Markman hearing
                                                                                                                      J   ~~   A~.   2.
   November 2020             December 2020      Suggested date for Markman hearing                        ..f             -v
                                                                                                                               ·:-J__ ~
                                                 .,___ I,,
                                                T fr'fl"
                                                             I
                                                                 ,
                                                                     ,/l/? ~
                                                                       ·--     w          ....
                                                                               ......-o .}rl.,,   /\, -
                                                                                                  V(/•    I   •
                                                                                                                  .       A



                                                                                                                          -    I

           TBD                    TBD           Trial begins

  December 10, 2021        December 10, 2021    30 month stay ends



        If the proposed revised schedule meets with the Court's approval, we respectfully request
 that Your Honor sign and enter the below form of endorsement on the docket. Thank you for
 Your Honor's kind attention to this matter.

                                                                 Respectfully yours,



                                                                 William C. Baton

 cc:       All Counsel ( via e-mail)
 Hon. Cathy L. Waldor, U.S.M.J.
Case 2:19-cv-15678-SDW-LDW
 January 23, 2020          Document 35 Filed 01/28/20 Page 3 of 3 PageID: 459
 Page 3



 SO ORDERED:



 Hon.C(2~ 1/28/20
